Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-13-2009

Edward Semulka v. Bur Prisons
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3403




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Edward Semulka v. Bur Prisons" (2009). 2009 Decisions. Paper 1740.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1740


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 08-3403
                                       ___________

                                 EDWARD SEMULKA,
                                          Appellant

                                             v.

                               BUREAU OF PRISONS;
                             WARDEN JERRY MARTINEZ
                             __________________________

                       Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                               (D.C. Civil No. 08-cv-01290)
                       District Judge: Honorable Sylvia H. Rambo
                             __________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   March 10, 2008

             Before: RENDELL, FUENTES and NYGAARD, Circuit Judges

                                 (Filed: March 13, 2009)
                                      ___________

                               OPINION OF THE COURT
                                    ___________

PER CURIAM

       Edward Semulka appeals the District Court’s order denying his habeas petition

filed pursuant to 28 U.S.C. § 2241. The procedural history of this case and the details of

Semulka’s claims are well known to the parties, set forth in the District Court’s
memorandum order, and need not be discussed at length. Briefly, Semulka was scheduled

to be released to a Community Corrections Center (“CCC”) on June 3, 2008. A few days

before his scheduled release, he was informed that he would not be released to the CCC

due to three open warrants. On July 7, 2008, Semulka filed § 2241 petition challenging

this determination. The District Court ordered a response and denied the petition.

Semulka then filed a timely notice of appeal.

       In his § 2241 petition, Semulka requested that the District Court order his release

to the CCC. On November 28, 2008, Semulka was released from the custody of the

Bureau of Prisons (“BOP”). Because there is no effective relief that this Court can grant,

we will dismiss the appeal as moot. See In re Cantwell, 659 F.2d 1050, 1053 (3d Cir.

1981)(“[A]n appeal will be dismissed as moot when events occur during the pendency of

the appeal which prevent the appellate court from granting any effective relief.”)




                                             2